DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 17 and 20, the limitations of “wherein the at least one parameter comprises at least one of a frequency offset parameter or a time offset parameter” is not disclosed in the specification wherein the specification discloses “obtain at least one of a frequency offset parameter and a time offset parameter; and generate a phase compensated modulation symbol on the first OFDM sub-carrier based on the obtained at least one first modulation symbol and at least on one of the frequency offset and time offset parameter” (see [0007], [0037]).
Claims 2-16, 18-19 are rejected by virtue of their dependency. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Pat. 11,228,472
Appl. 17/549,544
1. A device for generating phase-compensated modulation symbols, the device comprising processing circuitry configured to: obtain a first modulation symbol on a first orthogonal frequency division modulation (OFDM) sub-carrier; obtain at least one parameter, wherein the at least one parameter comprises a frequency offset parameter, wherein obtaining the at least one parameter comprises determining the frequency
offset parameter based on an offset between a reference frequency f0 and a direct current (DC) frequency having 0 Hz, such that the frequency offset parameter corresponds to the reference frequency f0; and generate a phase-compensated modulation symbol on the first OFDM sub-carrier based on the first modulation symbol and the at least one parameter.

2. The device of claim 1, wherein the reference frequency f0 is at least partly based on a carrier of up-conversion frequency used by the device.
3. The device of claim 2, wherein the reference frequency f0 is the carrier of up-conversion frequency.
4. The device of claim 1, wherein the processing circuitry is further configured to: generate the phase-compensated modulation symbol based on:

Re{s.sub.l(t).Math.e.sup.j2πf.sup.0.sup.(t−t.sup.start,l.sup.−N.sup.CP,l.sup.T.sup.c.sup.)}, wherein t.sub.start,l≤t<t.sub.start,l+(N.sub.u+N.sub.CP,l)T.sub.c, and wherein s.sub.l(t) is a baseband signal based on the first modulation symbol, f.sub.0 is the reference frequency f0, t.sub.start,l is a start time of a lth symbol, N.sub.CP,l is a length of a cyclic prefix in samples, N.sub.u is a length of an OFDM symbol without cyclic prefix in samples, and T.sub.c is a sampling period as a time unit.
5. The device of claim 1, wherein the processing circuitry is further configured to: generate the phase-compensated modulation symbol based on: Re ⁢ { s l ⁡ ( t ) .Math. e j2 ⁢ ⁢ π ⁢ ⁢ f 0 ⁡ ( t - .Math. m = 0 l ⁢ ⁢ N CP , m ⁢ T c ) } , ⁢ wherein ⁢ ⁢ t start , l ≤ t < t start , l + ( N u + N CP , l ) ⁢ T c , and wherein s.sub.l(t) is a baseband signal based on the first modulation symbol, f.sub.0 is the reference frequency f0, t.sub.start,l is a start time of a lth symbol, N.sub.CP,l is a length of a cyclic prefix in samples, N.sub.u is a length of an OFDM symbol without cyclic prefix in samples, and T.sub.c is a sampling period as a time unit.


6. The device of claim 1, wherein the processing circuitry is further configured to: generate the phase-compensated modulation symbol based on:

Re{s.sub.l(t).Math.e.sup.j2πf.sup.0.sup.(t−(N.sup.u.sup.+N.sup.CP,l.sup.)T.sup.c.sup.)}, wherein 0≤t<(N.sub.u+N.sub.CP,l)T.sub.c, and wherein s.sub.l(t) is a baseband signal based on the first modulation symbol, f.sub.0 is the reference frequency f0, N.sub.CP,l is a length of a cyclic prefix in samples, N.sub.u is a length of an OFDM symbol without cyclic prefix in samples, and T.sub.c is a sampling period as a time unit.
8. The device of claim 7, wherein the processing circuitry is further configured to: perform an up-conversion of the phase-compensated modulation symbol from a base band to a carrier frequency using the center frequency of the first set of OFDM sub-carriers.




1, 2, 17, 18, 20. A device for generating phase-compensated modulation symbols, the device comprising processing circuitry configured to: obtain a first modulation symbol on a first orthogonal frequency division modulation (OFDM) sub-carrier; obtain at least one parameter, wherein the at least one parameter comprises at least one of a frequency offset parameter or a time offset parameter; and generate a phase-compensated modulation symbol on the first OFDM sub-carrier based on the first modulation symbol and the at least one parameter.






3. The device of claim 2, wherein the reference frequency f0 is at least partly based on a carrier of up-conversion frequency used by the device.
4. The device of claim 3, wherein the reference frequency f0 is the carrier of up-conversion frequency.
5. The device of claim 2, wherein the processing circuitry is further configured to: generate the phase-compensated modulation symbol based on: Re ⁢ { s l ⁡ ( t ) .Math. e j ⁢ ⁢ 2 ⁢ ⁢ π ⁢ ⁢ f 0 ⁡ ( t - t start , l - N CP , l ⁢ T c ) } , wherein t.sub.start,l≤t<t.sub.start,l+(N.sub.u+N.sub.CP,l)T.sub.c, and wherein s.sub.l(t) is a baseband signal based on the first modulation symbol, f.sub.0 is the reference frequency f0, t.sub.start,l is a start time of a lth symbol, N.sub.CP,l is a length of a cyclic prefix in samples, N.sub.u is a length of an OFDM symbol without cyclic prefix in samples, and T.sub.c is a sampling period as a time unit.

6. The device of claim 2, wherein the processing circuitry is further configured to: generate the phase-compensated modulation symbol based on: Re ⁢ { s l ⁡ ( t ) .Math. e j ⁢ ⁢ 2 ⁢ ⁢ π ⁢ ⁢ f 0 ⁡ ( t - .Math. m = 0 l ⁢ N CP , l ⁢ T c ) } , wherein t.sub.start,l≤t<t.sub.start,l+(N.sub.u+N.sub.CP,l)T.sub.c, and wherein s.sub.l(t) is a baseband signal based on the first modulation symbol, f.sub.0 is the reference frequency f0, t.sub.start,l is a start time of a lth symbol, N.sub.CP,l is a length of a cyclic prefix in samples, N.sub.u is a length of an OFDM symbol without cyclic prefix in samples, and T.sub.c is a sampling period as a time unit.
7. The device of claim 2, wherein the processing circuitry is further configured to: generate the phase-compensated modulation symbol based on: Re ⁢ { s l ⁡ ( t ) .Math. e j ⁢ ⁢ 2 ⁢ ⁢ π ⁢ ⁢ f 0 ( t - ( N u + N CP , l ⁢ T c ) } , wherein 0≤t<(N.sub.u+N.sub.CP,l)T.sub.c, and wherein s.sub.l(t) is a baseband signal based on the first modulation symbol, f.sub.0 is the reference frequency f0, N.sub.CP,l is a length of a cyclic prefix in samples, N.sub.u is a length of an OFDM symbol without cyclic prefix in samples, and T.sub.c is a sampling period as a time unit.


8, 19. The device of claim 1, wherein the at least one parameter comprises the frequency offset parameter, and wherein the processing circuitry is further configured to: determine the frequency offset parameter based on an offset between a center frequency of a first set of OFDM sub-carriers and a center frequency of a second set of OFDM sub-carriers.



Claims 1-8, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 of U.S. Pat. 11,228,472.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8, 17-20 of the instant application merely broadens the scope of the claims 1-6, 8 of U.S. Pat. 11,228,472 by eliminating the elements and their functions of the claims 1-6, 8 of U.S. Pat. 11,228,472. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG4 Meeting # 85 Reno, USA Nov 27 – Dec 1, 2017 hereinafter 3GPP TSG-RAN WG4 cited in IDS filed 02/18/2022 in view of Alexandria et al (US 2004/0264561) hereinafter Alexandria.
Regarding claims 1, 17, 20, the 3GPP TSG-RAN WG4 discloses a device for generating phase-compensated modulation symbols (see Fig. 3), the device comprising processing circuitry configured to: obtain a first modulation symbol on a first orthogonal frequency division modulation (OFDM) sub-carrier (SSB2); and generate a phase-compensated modulation symbol on the first OFDM sub-carrier based on the first modulation symbol and the at least one parameter (see Fig. 3, section 2.2, a phase compensation).  The 3GPP TSG-RAN WG4 discloses a phase deviation as shown in section 2.1, but fails to explicitly disclose wherein the at least one parameter comprises at least one of a frequency offset parameter or a time offset parameter.
Alexandria discloses wherein the at least one parameter comprises at least one of a frequency offset parameter or a time offset parameter (see [0078], [0473], [0519]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to obtain at least one parameter comprising at least one of a frequency offset parameter or a time offset parameter as taught by Alexandria into the teachings of the 3GPP TSG-RAN WG4 in order to reduce channel impairments in a multiple access packet based communication network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chadha et al (US 2004/0156309) disclose a novel receiver architecture for pilot based OFDM systems.
Oren (US 2009/0052582) discloses a method for improving the performance of OFDM receiver and a receiver using the method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
September 22, 2022